UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 JEFFERY JOHN LOVEJOY,

                Plaintiff,

        v.                                                     6:18-CV-6482
                                                               DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

                Defendant.



       On June 29, 2018, the plaintiff, Jeffery John Lovejoy, brought this action under

the Social Security Act (“the Act”). He seeks review of the determination by the

Commissioner of Social Security (“Commissioner”) that he was not disabled. Docket

Item 1. On December 28, 2018, Lovejoy moved for judgment on the pleadings, Docket

Item 7; on February 26, 2019, the Commissioner responded and cross-moved for

judgment on the pleadings, Docket Item 11; and on March 19, 2019, Lovejoy replied,

Docket Item 12.

       For the reasons stated below, this Court grants Lovejoy’s motion in part and

denies the Commissioner’s cross-motion.


                                         BACKGROUND


I.     PROCEDURAL HISTORY

       On February 5, 2015, Lovejoy applied for Disability Insurance Benefits. Docket

Item 6 at 80. He claimed that he had been disabled since April 30, 2007, due to a

“[b]roken right foot,” “[i]njuries due to a fall,” and “[i]njuries [to his] left shoulder.” Id.
       On May 11, 2015, Lovejoy received notice that his application was denied

because he was not disabled under the Act. Id. at 79. He requested a hearing before

an administrative law judge (“ALJ”), id. at 86, which was held on February 15, 2017, id.

at 28. The ALJ then issued a decision on May 2, 2017, confirming the finding that

Lovejoy was not disabled. Id. at 14-23. Lovejoy appealed the ALJ’s decision, but his

appeal was denied, and the decision then became final. Id. at 4.


II.    THE ALJ’S DECISION

       In denying Lovejoy’s application, the ALJ evaluated Lovejoy’s claim under the

Social Security Administration’s five-step evaluation process for disability

determinations. See 20 C.F.R. § 404.1520. At the first step, the ALJ determines

whether the claimant currently is engaged in substantial gainful employment.

§ 404.1520(a)(4)(i). If so, the claimant is not disabled. Id. If not, the ALJ proceeds to

step two. § 404.1520(a)(4).

       At step two, the ALJ decides whether the claimant is suffering from any severe

impairments. § 404.1520(a)(4)(ii). If there are no severe impairments, the claimant is

not disabled. Id. If there are any severe impairments, the ALJ proceeds to step three.

§ 404.1520(a)(4).

       At step three, the ALJ determines whether any severe impairment or combination

of impairments meets or equals an impairment listed in the regulations.

§ 404.1520(a)(4)(iii). If the claimant’s severe impairment or combination of impairments

meets or equals one listed in the regulations, the claimant is disabled. Id. But if the ALJ

finds that no severe impairment or combination of impairments meets or equals any in

the regulations, the ALJ proceeds to step four. § 404.1520(a)(4).


                                             2
       As part of step four, the ALJ first determines the claimant’s residual functional

capacity (“RFC”). See §§ 404.1520(a)(4)(iv); 404.1520(d)-(e). The RFC is a holistic

assessment of the claimant—addressing both severe and non-severe medical

impairments—that evaluates whether the claimant can perform past relevant work or

other work in the national economy. See 20 C.F.R. § 404.1545.

       After determining the claimant’s RFC, the ALJ completes step four. 20 C.F.R.

§ 404.1520(e). If the claimant can perform past relevant work, he or she is not disabled

and the analysis ends. § 404.1520(f). But if the claimant cannot, the ALJ proceeds to

step five. §§ 404.1520(a)(4)(iv); 404.1520(f).

       In the fifth and final step, the Commissioner must present evidence showing that

the claimant is not disabled because the claimant is physically and mentally capable of

adjusting to an alternative job. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987);

20 C.F.R. § 404.1520(a)(4)(v), (g). More specifically, the Commissioner bears the

burden of proving that the claimant “retains a residual functional capacity to perform

alternative substantial gainful work which exists in the national economy.” Rosa v.

Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

       In this case, the ALJ found at step one that Lovejoy had not engaged in

substantial gainful activity since the alleged onset date. Docket Item 6 at 16. At step

two, the ALJ found that Lovejoy had “the following severe impairments: dysfunction of a

major joint (ankle), status post fracture; shoulder dysfunction including bursitis and

status post rotator cuff repair; and obesity.” Id.

       At step three, the ALJ determined that Lovejoy did “not have an impairment or

combination of impairments that meets or medically equals the severity of one of the



                                              3
listed impairments in 20 CFR Part 404, Subpart P, Appendix 1.” Id. at 17. More

specifically, the ALJ found that Lovejoy’s impairments did not meet Listing 1.02 (major

dysfunction of a joint).

       The ALJ then found that Lovejoy had the following RFC:

       [Lovejoy can] perform sedentary work 1 . . . except with the following
       additional limitations: [Lovejoy] occasionally can climb ramps and stairs.
       He occasionally can climb ladders, ropes, or scaffolds. [He] can perform
       frequent reaching with the non-dominant, left, upper extremity.

Id. (footnote added). The ALJ explained that although “[Lovejoy]’s medically

determinable impairments could reasonably be expected to cause [his] alleged

symptoms[,] . . . [Lovejoy]’s statements concerning the intensity, persistence and

limiting effects of [those] symptoms [were] not entirely consistent with the medical

evidence and other evidence in the record.” Id. at 18 .

       In reaching this determination, the ALJ observed that there were “no

corresponding [medical] opinions in the record” addressing Lovejoy’s “alleged physical

impairments.” Id. at 20. The ALJ noted that a physician who had treated Lovejoy in

2002, Steven Bruce, M.D., submitted two letters on Lovejoy’s behalf. Id. But the ALJ

gave these letters “no weight” because, among other things, “Dr. Bruce’s treating

relationship with [Lovejoy] pre-date[d] the amended disability onset period by more than

five years.” Id.




       1 “Sedentary work involves lifting no more than 10 pounds at a time and
occasionally lifting or carrying articles like docket files, ledgers, and small tools.
Although a sedentary job is defined as one which involves sitting, a certain amount of
walking and standing is often necessary in carrying out job duties. Jobs are sedentary if
walking and standing are required occasionally and other sedentary criteria are met.”
20 C.F.R. § 404.1567(a).

                                            4
       At step four, the ALJ found that Lovejoy was unable to perform his past relevant

work as a “ship header.” Id. But at step five, the ALJ found that “[c]onsidering

[Lovejoy’s] age, education, work experience, and [RFC], [Lovejoy] had acquired work

skills from past relevant work that were transferable to other occupations with jobs

existing in significant numbers in the national economy.” Id. at 21. Specifically, the ALJ

credited the testimony of a vocational expert (“VE”) that Lovejoy could find work as a

“ship pilot dispatcher,” a “ship secretary,” or a “ship repair officer.” Id. at 21-22.


                                 STANDARD OF REVIEW


       “The scope of review of a disability determination . . . involves two levels of

inquiry.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). The court “must first

decide whether [the Commissioner] applied the correct legal principles in making the

determination.” Id. This includes ensuring “that the claimant has had a full hearing

under the . . . regulations and in accordance with the beneficent purposes of the Social

Security Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). Then, the court “decide[s] whether the

determination is supported by ‘substantial evidence.’” Johnson, 817 F.2d at 985

(quoting 42 U.S.C. § 405(g)). “Substantial evidence” means “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the

substantial evidence standard to uphold a finding of no disability creates an



                                               5
unacceptable risk that a claimant will be deprived of the right to have her disability

determination made according to correct legal principles.” Johnson, 817 F.2d at 986.


                                       DISCUSSION


I.     ALLEGATIONS

       Lovejoy argues that the ALJ’s RFC determination was not supported by

substantial evidence because—in the absence of a medical opinion—the ALJ

improperly relied on his own lay judgment to interpret the medical records. Docket Item

7-1 at 9. He also contends that the ALJ erred in relying on the VE’s opinion that

Lovejoy had acquired “transferrable skills” from his prior work as a ship header. Id. at 6.

This Court agrees that the ALJ erred prejudicially with respect to the former argument

and therefore remands this matter to the Commissioner to acquire and consider a

medical opinion regarding Lovejoy’s functional capacity.


II.    ANALYSIS

       “Although the RFC determination is an issue reserved for the commissioner, an

ALJ is not qualified to assess a claimant’s RFC on the basis of bare medical findings.”

Thomas v. Comm’r of Soc. Sec., 2019 WL 2295400, at *2 (W.D.N.Y. May 30, 2019)

(quoting House v. Astrue, 2013 WL 422058, at *4 (N.D.N.Y. Feb. 1, 2013)). Thus,

“where the transcript contains only diagnostic evidence and no [supporting] opinion from

a medical source about functional limitations . . . , the ALJ [generally] must recontact [a

treating physician], order a consultative examination, or have a medical expert testify at

the hearing.” Skupien v. Colvin, 2014 WL 3533425, at *6 (W.D.N.Y. July 16, 2014)

(quoting Deskin v. Comm'r of Soc. Sec., 605 F.Supp.2d 908, 913 (N.D. Oh. 2008)); see


                                             6
also Thomas, 2019 WL 2295400, at *2 (explaining that “an ALJ’s determination of RFC

without a medical advisor’s assessment is not supported by substantial evidence”

(quoting House, 2013 WL 422058, at *4)).

       Here, the ALJ concluded that Lovejoy could perform sedentary work and could

“occasionally . . . climb ramps and stairs[,] . . . ladders, ropes, [and] scaffolds.” Docket

Item 6 at 17. The ALJ explained that this RFC determination was

              supported by a remote injury corrected by surgical
              intervention, mild objective imaging during the relevant
              disability period, [Lovejoy]'s good response to conservative
              treatment, [Lovejoy]’s scant medical evidence punctuated by
              prolonged treatment gaps, and [Lovejoy]’s wide range of
              activities of daily living—chronicled through treatment notes
              and [Lovejoy]’s self-reports.

Id. But the ALJ acknowledged that there were no medical opinions on which he relied in

determining Lovejoy’s RFC. Id. at 20. 2 And in the absence of a medical opinion, the

ALJ necessarily relied only on his own lay judgment to formulate Lovejoy’s RFC. See

Sherry v. Berryhill, 2019 WL 441597, at *5 (W.D.N.Y. Feb. 5, 2019) (“The Court cannot

conclude that there was substantial evidence to support the ALJ’s RFC determination

that plaintiff was capable of light work with restrictions and is left without a clear




       2 As noted above, the ALJ gave no weight to letters submitted by Dr. Bruce, a
physician who treated Lovejoy prior to the disability onset period. An ALJ generally
should give greater weight to the medical opinions of treating sources—physicians,
psychologists, optometrists, podiatrists, and qualified speech-language pathologists
who have “ongoing treatment relationship[s]” with the claimant—because those medical
professionals are most able to “provide a detailed, longitudinal picture of [the claimant’s]
medical impairments.” 20 C.F.R. § 404.1527(a)(2), (c)(2); see also Genier v. Astrue,
298 Fed. App’x 105, 108. Here, however, Lovejoy does not argue—nor does it appear
to the Court—that Dr. Bruce should be considered a treating physician given that there
is no evidence of an “ongoing treatment relationship” during the disability period.

                                               7
indication of how the ALJ reached the RFC determination without resorting to

impermissible interpretation of raw medical data.”).

       For example, it is not at all clear how the ALJ was able to determine from the

bare medical data that despite the “severe . . . dysfunction of” Lovejoy’s ankle, Docket

Item 6 at 16, Lovejoy would be able to perform “sedentary work,” which “generally

involves up to two hours of standing or walking and six hours of sitting in an eight-hour

work day,” Perez v. Chater, 77 F.3d 41, 46 (2d Cir. 1996) (emphasis added) (citing SSR

83-10, 1983 WL 31251, at *5 (Jan. 1, 1983)). It is likewise unclear how the ALJ

determined that Lovejoy could occasionally climb ramps, stairs, ladders, ropes, and

scaffolds notwithstanding his severe ankle impairment. Docket Item 6 at 17; see also

Thomas, 2019 WL 2295400, at *2 (remanding where “[a]ll of the records in the case

consist of clinical notes that have no medical source statements and no other

assessments of plaintiff’s exertional and non-exertional abilities,” yet “the Commissioner

crafted a very specific RFC that included references to ladders, ropes, and scaffolds”).

What is more, Lovejoy testified that he “could no longer climb a ladder” and had to move

to a first-floor apartment because “the movement of [his] foot is restricted,” Docket Item

6 at 48-49, but the ALJ gave no reason for discrediting that testimony.

       The ALJ relied heavily on the treatment notes of Lovejoy’s primary-care

physician during the disability period—Laura Fox, D.O.—which made “[a]lmost no

mention . . . of [Lovejoy]’s shoulder or foot pain.” Id. at 20. But Lovejoy testified at the

hearing that both Dr. Fox and Lovejoy’s current physician, Brenda Davis, M.D., had

“stayed clear . . . [of] any mention of the foot or even care of the foot because . . . those

doctors consider that a workers comp[ensation] matter and they refuse to be involved.”



                                              8
Id. at 52. The ALJ did not mention that contention, explain his reasoning for rejecting it,

or contact the physicians to see whether it was true. And that is particularly troubling

given that Dr. Davis’s notes appear to corroborate Lovejoy’s testimony. See id. at 480

(“MD advised [patient] that given work related injury of foot/ankle, he should [follow up]

with ortho[pedic], WKC3 doctor[,] however, [patient] kept focusing visit on this issue.

[A]dvised [patient] to get labs done and [follow up] but that foot/ankle issues, or other

work related issues cannot be treated in this office.” (emphasis added)).

       Moreover, “where there are deficiencies in the record, an ALJ is under an

affirmative obligation to develop a claimant's medical history ‘even when the claimant is

represented by counsel.’” Rosa, 168 F.3d at 79 (quoting Perez, 77 F.3d at 47)). Here,

there were indeed such deficiencies, and the ALJ therefore was obligated to develop

the record regarding Lovejoy’s functional capacity during the period of disability. See

Sobolewski v. Apfel, 985 F. Supp. 300, 314 (E.D.N.Y. 1997) (“The record’s virtual

absence of medical evidence pertinent to the issue of plaintiff’s RFC reflects the

Commissioner’s failure to develop the record, despite his obligation to develop a

complete medical history.”). For example, the ALJ could have contacted Lovejoy’s

treating physicians, solicited a consultative examination, or both.

       The ALJ also relied on Lovejoy’s gaps in seeking treatment as support for the

RFC determination. But the ALJ “d[id] not rule out the possibility that [Lovejoy] was not

able to afford treatments that might have been helpful.” Thomas, 2019 WL 2295400, at

*3 (citing SSR 16-3p, 2016 WL 1020935, at *14170 (March 16, 2016)). “It would fly in



       3
       The Court is not certain to what “WKC” refers, but it appears to relate to—and
may mean—workers compensation.

                                             9
the face of the plain purposes of the Social Security Act to deny [the] claimant benefits

because he is too poor to obtain additional treatment . . . .” Shaw v. Chater, 221 F.3d

126, 133 (2d Cir. 2000).

       Finally, the ALJ cited Lovejoy’s “wide range of activities of daily living—chronicled

through treatment notes and [Lovejoy]’s self-reports” as supporting the RFC

determination. Docket Item 6 at 17. But it is not clear to what “wide range of activities

of daily living” the ALJ was referring. On the contrary, Lovejoy testified that he had to

sell his house and move to a first-floor apartment because he no longer could maintain

the house due to his foot and shoulder injuries. Id. at 48. The ALJ never explained why

he did not credit that testimony.

       “[T]he absence of a properly grounded RFC constitutes legal error that requires

remand regardless of any underlying raw data.” Thomas, 2019 WL 2295400, at *2.

Here, the ALJ’s failure to obtain a medical opinion regarding Lovejoy’s functional

capacity constituted just such an error. See Perkins v. Berryhill, 2018 WL 3372964, at

*4 (W.D.N.Y. July 11, 2018)) (“Without reliance on a medical source’s opinion or a

function-by-function assessment connecting the medical evidence to the RFC, the ALJ’s

decision leaves the Court with many unanswered questions and does not afford an

adequate basis for meaningful judicial review.”). This Court therefore remands this case

so that the ALJ may solicit a medical opinion regarding Lovejoy’s functional capacity,

probe whether Lovejoy’s gaps in treatment were a result of financial hardship, and

otherwise address the deficiencies noted above. 4




       4Lovejoy also argues that the ALJ erred in relying on the VE’s testimony that
Lovejoy had acquired “transferrable skills.” Docket Item 7-1 at 6. Because the ALJ will
                                            10
                                      CONCLUSION


         For the reasons stated above, Lovejoy’s motion for judgment on the pleadings,

Docket Item 7, is GRANTED IN PART and DENIED IN PART, and the Commissioner’s

cross-motion for judgment on the pleadings, Docket Item 11, is DENIED. The decision

of the Commissioner is VACATED, and the matter is REMANDED for further

administrative proceedings consistent with this decision.

         SO ORDERED.


Dated:         January 15, 2020
               Buffalo, New York



                                              s/ Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




revisit that issue on remand, there is no need for this Court to reach it here. See
Kuhaneck v. Comm'r of Soc. Sec., 357 F. Supp. 3d 241, 248 (W.D.N.Y. 2019).

                                            11
